        Case 1:19-mc-00145-TSC Document 79 Filed 02/12/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

____________________________________
                                        )
In the Matter of the Federal Bureau of  )
 Prisons’ Execution Protocol Cases      )
                                        )
LEAD CASE: Roane, et al v. Barr, et al. )              Case No. 19-mc-0145 (TSC)
                                        )
                                        )
THIS DOCUMENT RELATES TO:               )
                                        )
Fulks v. Barr, et al., No. 13-cv-00938  )
                                        )
____________________________________)


                               APPEARANCE OF COUNSEL

To:    The Clerk of Court and all parties of record:

       I am admitted or otherwise authorized to practice in this Court, and I appear in this case

as counsel for Chadrick Evan Fulks.



Date: 2/11/2020                                         /s/ Shawn Nolan
                                                       SHAWN NOLAN
                                                       Chief, Capital Habeas Unit
                                                       Federal Community Defender Office
                                                       for the Eastern District of Pennsylvania
                                                       601 Walnut Street Suite 545 West
                                                       Philadelphia, PA 19106
                                                       (215) 928-0520 (phone)
                                                       (215) 928-0826 (fax)
                                                       shawn_nolan@fd.org
